The Supreme Court properly concluded that enforcement of the proposed sublease termination agreement was barred by the Statute of Frauds as the contract was never executed by the defendant (see, General Obligations Law § 5-703 [2]). The signed facsimile transmittal sheet requesting tax information from the plaintiff, while related to the unexecuted agreement, did not evidence assent to its terms and did not establish the existence of a contractual relationship (see, Fox Co. v Kaufman Org., 74 NY2d 136, 142-143; Crabtree v Arden Sales Corp., 305 NY 48, 55-56). Pizzuto, J. P., Santucci, Altman and Hart, JJ., concur.